EXHIBIT 10.20

 

THE EZENIA! INC. DEFERRED COMPENSATION PLAN

 

The Ezenia! Inc. Deferred Compensation Plan (the “Plan”) adopted effective as of
March 31, 2006 by Ezenia! Inc. (the “Employer”) to permit Eligible Employees to
defer receipt of certain compensation pursuant to the terms and provisions set
forth below is hereby amended and restated this 11th day of December, 2008, to
be effective as of January 1, 2009.

 

The Plan is intended (1) to comply with Code Section 409A and official guidance
issued thereunder, and (2) to be “a plan which is unfunded and is maintained by
the Employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.  Notwithstanding any other
provision of the Plan, the Plan shall be interpreted, operated and administered
in a manner consistent with these intentions.

 


ARTICLE I

DEFINITIONS


 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

“Affiliate” means any corporation or other entity that is treated with the
Employer as a single employer under Code Section 414.

 

“Base Pay” means an Employee’s annual base compensation but excluding Incentive
Awards or any other additional compensation.

 

“Beneficiary” means the person or persons or trust designated by a Participant
to receive any amounts payable under the Plan in the event of the Participant’s
death.  Notwithstanding the foregoing, if any payment due a person remains
unpaid at his death, the payment will be made to (i) that person’s spouse;
(ii) if no spouse is living at the time of such payment, then his living
children, in equal shares; (iii) if neither a spouse nor children are living,
then his living parents, in equal shares; (iv) if neither spouse, nor children,
nor parents are living, then his living brothers and sisters, in equal shares;
and (v) if none of the individuals described in (i) through (iv) are living, to
his estate.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Change in Control” means the date on which there is a (i) change of the
majority ownership of the Employer, (ii) change in the effective control of the
Employer, or (iii) change in the ownership of a substantial portion of the
assets of the Employer, as determined in accordance with Code Section 409A and
official guidance issued thereunder.

 

For purposes of (i), a “change in the ownership of the Employer” means the date
of a change in ownership of more than 50% of the total fair market value or
total voting power of the outstanding stock of the Employer.

 

--------------------------------------------------------------------------------


 

For purposes of (ii), a “change in the effective control of the Sponsor” means
the date (a) any one person or a group acquires 35% or more of the total voting
power of the outstanding stock of the Employer (as determined over a 12-month
period); or (b) a majority of the members of the Employer’s Board of Directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Employer’s Board of
Directors prior to the date of the appointment or election.

 

For purposes of (iii), a “change in the ownership of a substantial portion of
the assets of the Employer” means the date of a change in ownership of assets of
the Employer with a value more than 40% of the total gross fair market value of
the Sponsor’s assets immediately prior to such acquisition(s).

 

Notwithstanding anything herein to the contrary, a Change in Control of one
member of a group of commonly owned companies will not create a distribution
event for Participants working for other members of the group.

 

“Deferral Form” means a written form provided by the Employer pursuant to which
an Eligible Employee may elect to defer Eligible Income under the Plan.

 

“Deferral Account” means an account established by the Employer for each
Participant electing to defer Base Pay and Incentive Awards under the Plan.

 

“Disability” means a Participant’s physical or mental impairment that can be
expected to result in death or to continue for at least 12 months or, because of
such impairment, the Participant is receiving income replacement benefits for a
period of at least three months under an accident and health plan maintained by
the Employer.

 

“Eligible Employee” means an individual who is an Employee who is a member of a
“select group of management or highly compensated employees,” as that phrase is
used in Section 201, 301 and 401 of ERISA and as designated by the Employer.

 

“Eligible Income” means Base Pay and Incentive Awards.

 

“Employee” means an individual who is a regular employee on the U.S. payroll of
the Employer or its Affiliates, other than a temporary or intermittent
employee.  The term “Employee” shall not include a person hired as an
independent contractor, leased employee, consultant, or a person otherwise
designated by the Employer or an Affiliate as not eligible to participate in the
Plan, even if such person is determined to be an “employee” of the Employer or
an Affiliate by any governmental or judicial authority.

 

“Employer” means Ezenia! Inc. and any successor corporation or other entity.  In
addition, the term Employer shall include any Participating Employer which shall
adopt this Plan in accordance with Section 6.3 of the Plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2

--------------------------------------------------------------------------------


 

“Incentive Award” means an amount payable to an Eligible Employee under a cash
bonus or incentive compensation plan of the Employer or an Affiliate that the
Employer has deemed eligible for deferral.

 

“Investment Options” means the investment options, as determined from time to
time by the Employer, used to credit earnings, gains and losses on Deferral
Account balances.

 

“Participant” means an Eligible Employee who elects or has elected to defer
amounts under the Plan.

 

“Participating Employer” means any other corporation or entity that adopts this
Plan in accordance with Section 6.3 of the Plan.

 

“Plan” means the Ezenia! Inc. Deferred Compensation Plan, as set forth herein
and as amended from time to time.

 

“Plan Year” means January 1st through December 31st.

 

“Separation from Service” or “Separates from Service” occurs when the Employer
and the Participant reasonably anticipate that no further services would be
performed by the Participant for the Employer or any affiliates of the Employer
after a certain date, that the level of bona fide services the Participant would
perform for the Employer after such date (whether as an Employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed by the Participant for the
Employer over the immediately preceding 36-month period (or period of
employment, if less than 36 months).

 

“Trust” means the irrevocable, non-qualified grantor trust (rabbi trust)
described in Section 3.5 and established pursuant to the Trust Agreement under
The Ezenia! Inc. Deferred Compensation Plan.

 


ARTICLE II

PARTICIPATION


 

Participation in the Plan shall be limited to Eligible Employees.  The Employer
shall notify any Employee of his status as an Eligible Employee at such time and
in such manner as the Employer shall determine.  An Eligible Employee shall
become a Participant by making a deferral election under Article III.

 


ARTICLE III

DEFERRAL ACCOUNTS


 


3.1          DEFERRAL ELECTIONS.  DEFERRALS MAY BE MADE BY AN ELIGIBLE EMPLOYEE
WITH RESPECT TO HIS ELIGIBLE INCOME, AS PERMITTED BY THE EMPLOYER:


 


(A)           AN ELIGIBLE EMPLOYEE MAY ELECT TO DEFER:

 

3

--------------------------------------------------------------------------------


 

(I)            THE PERCENTAGE OR AMOUNT OF HIS BASE PAY.

 

(II)           THE DEFERRAL AMOUNT DESIGNATED BY AN ELIGIBLE EMPLOYEE WILL BE
DEDUCTED IN EQUAL INSTALLMENTS OVER THE PAY PERIODS FALLING WITHIN THE PLAN YEAR
TO WHICH THE ELECTION PERTAINS.

 

In order to elect to defer Base Pay earned during a Plan Year, an Eligible
Employee shall submit an irrevocable Deferral Form with the Employer before the
beginning of such Plan Year.

 


(B)           INCENTIVE AWARDS.  AN ELIGIBLE EMPLOYEE MAY ELECT TO DEFER ANY
PORTION OF HIS INCENTIVE AWARD UP TO 100%, EXPRESSED AS WHOLE PERCENTAGE POINTS
OR AS A SPECIFIC DOLLAR AMOUNT.  IN ORDER TO ELECT TO DEFER AN INCENTIVE AWARD,
AN ELIGIBLE EMPLOYEE SHALL SUBMIT AN IRREVOCABLE DEFERRAL AGREEMENT WITH THE
EMPLOYER BEFORE THE BEGINNING OF THE CALENDAR YEAR IN WHICH THE PERFORMANCE
PERIOD TO WHICH INCENTIVE AWARD PERTAINS.


 


(C)           NEWLY ELIGIBLE PARTICIPANT.  NOTWITHSTANDING THE FOREGOING, WITHIN
THIRTY (30) DAYS AFTER BEING DESIGNATED BY THE EMPLOYER FOR PARTICIPATION IN THE
PLAN, THE PARTICIPANT SHALL MAKE AN IRREVOCABLE DEFERRAL ELECTION FOR THE
REMAINING TERM OF THE PLAN YEAR IN WHICH THE PARTICIPANT COMMENCES
PARTICIPATION, ALONG WITH SUCH OTHER ELECTIONS AS THE EMPLOYER DEEMS NECESSARY
UNDER THE PLAN.  SUCH DEFERRAL ELECTION MAY APPLY ONLY TO BASE PAY AND INCENTIVE
AWARDS FOR SERVICES PERFORMED AFTER THE EFFECTIVE DATE OF THE DEFERRAL ELECTION.


 


3.2          CREDITING OF DEFERRALS.  ELIGIBLE INCOME DEFERRED BY A PARTICIPANT
UNDER THE PLAN SHALL BE CREDITED TO THE PARTICIPANT’S DEFERRAL ACCOUNT AS SOON
AS ADMINISTRATIVELY PRACTICABLE AFTER THE AMOUNTS WOULD HAVE OTHERWISE BEEN PAID
TO THE PARTICIPANT.


 


3.3          VESTING.  A PARTICIPANT SHALL AT ALL TIMES BE 100% VESTED IN ANY
AMOUNTS CREDITED TO HIS DEFERRAL ACCOUNT.


 


3.4          EARNINGS.  THE EMPLOYER SHALL CREDIT DEEMED GAINS, LOSSES AND
EARNINGS TO A PARTICIPANT’S DEFERRAL ACCOUNT AT THE END OF EACH FISCAL QUARTER,
UNTIL THE BALANCE OF THE PARTICIPANT’S DEFERRAL ACCOUNT IS DISTRIBUTED IN
ACCORDANCE WITH ARTICLE IV.  ANY DEEMED EARNINGS OR LOSSES (NET APPRECIATION OR
NET DEPRECIATION) SHALL BE ALLOCATED TO PARTICIPANTS’ DEFERRAL ACCOUNTS IN THE
SAME PROPORTION THAT EACH PARTICIPANT’S DEFERRAL ACCOUNT BEARS TO THE TOTAL OF
ALL PARTICIPANTS’ DEFERRAL ACCOUNTS AS OF THE LAST DAY OF THE PREVIOUS FISCAL
QUARTER.  PAYMENTS IN ACCORDANCE WITH ARTICLE IV SHALL BE BASED ON ALL AMOUNTS
CREDITED TO THE PARTICIPANT’S DEFERRAL ACCOUNT AS OF THE DATE THE DEFERRAL
ACCOUNT IS PAID TO THE PARTICIPANT.  THE EMPLOYER SHALL SPECIFY PROCEDURES TO
ALLOW PARTICIPANTS TO MAKE ELECTIONS AS TO THE DEEMED INVESTMENT OF AMOUNTS
NEWLY CREDITED TO THEIR DEFERRAL ACCOUNT, AS WELL AS THE DEEMED INVESTMENT OF
AMOUNTS PREVIOUSLY CREDITED TO THEIR DEFERRAL ACCOUNT.  WITHOUT LIMITING THE
FOREGOING, A PARTICIPANT’S DEFERRAL ACCOUNT SHALL AT ALL TIMES BE A BOOKKEEPING
ENTRY ONLY AND THE PARTICIPANT SHALL AT ALL TIMES REMAIN AN UNSECURED CREDITOR
OF THE EMPLOYER.


 


3.5          FUNDING.  THE EMPLOYER SHALL BE UNDER NO OBLIGATION TO ESTABLISH A
FUND OR RESERVE IN ORDER TO PAY THE BENEFITS UNDER THE PLAN EXCEPT IN THE EVENT
OF A CHANGE IN CONTROL.  THE EMPLOYER SHALL BE REQUIRED TO MAKE PAYMENTS ONLY AS
BENEFITS BECOME DUE AND PAYABLE.  NO PERSON SHALL HAVE ANY RIGHT, OTHER THAN THE
RIGHT OF AN UNSECURED GENERAL CREDITOR, AGAINST THE EMPLOYER WITH RESPECT TO THE
BENEFITS PAYABLE HEREUNDER, OR WHICH MAY BE PAYABLE HEREUNDER, TO

 

4

--------------------------------------------------------------------------------


 


ANY PARTICIPANT OR BENEFICIARY.  NOTWITHSTANDING THE FOREGOING, IN ORDER TO PAY
BENEFITS UNDER THE PLAN, THE EMPLOYER MAY ESTABLISH AN IRREVOCABLE NON-QUALIFIED
GRANTOR TRUST (HEREINAFTER THE “TRUST”) WITHIN THE MEANING OF SECTIONS
402(B) AND 671-677 OF THE CODE.  THE ASSETS IN SUCH TRUST SHALL AT ALL TIMES BE
SUBJECT TO THE CLAIMS OF THE GENERAL CREDITORS OF THE EMPLOYER IN THE EVENT OF
THE EMPLOYER’S BANKRUPTCY OR INSOLVENCY, AND NEITHER THE PLAN NOR ANY
PARTICIPANT OR BENEFICIARY SHALL HAVE ANY PREFERRED CLAIM OR RIGHT TO, OR ANY
BENEFICIAL OWNERSHIP INTEREST IN, ANY SUCH ASSETS OF THE TRUST PRIOR TO THE TIME
SUCH ASSETS ARE PAID TO A PARTICIPANT OR BENEFICIARY, AND ALL RIGHTS CREATED
UNDER THE PLAN AND SAID TRUST SHALL BE UNSECURED CONTRACTUAL RIGHTS OF A
PARTICIPANT OR BENEFICIARY AGAINST THE EMPLOYER.  THE EMPLOYER WILL PAY ANNUAL
INCOME TAXES ON THE TRUST EARNINGS AND MAY IN ANY YEAR USE THE TRUST EARNINGS TO
PAY SUCH TAXES.  THE EMPLOYER WILL BE ENTITLED TO TAKE AN INCOME TAX DEDUCTION
FOR BENEFITS ACTUALLY PAID EACH YEAR FROM THE TRUST.


 


3.6          PREFUNDING.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
EMPLOYER MAY PREFUND THE TRUST IN ORDER TO FUND BENEFITS THAT BECOME PAYABLE
UNDER THE PLAN.  SUCH ASSETS WILL BE USED SOLELY TO FUND BENEFITS PAYABLE UNDER
THE PLAN AND PREFUNDING THE TRUST WILL NOT AFFECT THE CONTRACTUAL OBLIGATIONS OF
THE EMPLOYER UNDER SECTION 3.5.  IN THE EVENT OF A CHANGE IN CONTROL, THE AMOUNT
THE EMPLOYER IS OBLIGATED TO CONTRIBUTE TO THE TRUST WILL BE OFFSET BY THE THEN
CURRENT BALANCE OF THE TRUST RESULTING FROM PRIOR FUNDING OF THE TRUST.


 


ARTICLE IV

DISTRIBUTION OF DEFERRAL ACCOUNTS


 


4.1          TIME AND FORM OF PAYMENT ELECTIONS.


 


(A)           THE DEFERRAL AGREEMENT.  ON THE INITIAL DEFERRAL AGREEMENT, A
PARTICIPANT MAY ELECT PAYMENT IN THE FORM OF A SINGLE LUMP SUM PAYMENT OR ANNUAL
INSTALLMENT PAYMENTS FOR A PERIOD OF NOT LESS THAN TWO (2) BUT NO MORE THAN FIVE
(5) YEARS.  IF A PARTICIPANT FAILS TO MAKE AN EFFECTIVE FORM OF PAYMENT ELECTION
ON HIS INITIAL DEFERRAL AGREEMENT, THE AMOUNT DEFERRED UNDER SUCH DEFERRAL
AGREEMENT (AND EARNINGS THEREON) WILL BE DISTRIBUTED IN A SINGLE LUMP SUM.


 


(B)           PAYMENT GENERALLY SHALL BE MADE IN ACCORDANCE WITH SECTIONS
4.1(C), 4.2 AND 4.3 BELOW.


 


(C)           SUBJECT TO SECTION 4.2, PAYMENTS OF A PARTICIPANT’S DEFERRAL
ACCOUNT SHALL COMMENCE BY JANUARY L FOLLOWING THE DATE ON WHICH THE PARTICIPANT
SEPARATES FROM SERVICE.


 


4.2          AUTOMATIC DISTRIBUTIONS.  NOTWITHSTANDING ANY PAYMENT ELECTIONS
MADE ON DEFERRAL AGREEMENTS, A PARTICIPANT’S DEFERRAL ACCOUNT SHALL BE PAID IN
ACCORDANCE WITH PARAGRAPHS (A), (B) AND (C) BELOW, AS APPLICABLE.


 


(A)           DISTRIBUTIONS UPON DEATH.  NOTWITHSTANDING SECTION 4.1(B) ABOVE,
IF A PARTICIPANT DIES BEFORE FULL DISTRIBUTION OF HIS DEFERRAL ACCOUNT, ANY
REMAINING BALANCE SHALL BE DISTRIBUTED IN A LUMP SUM PAYMENT WITHIN THIRTY (30)
DAYS AFTER THE PARTICIPANT’S DEATH TO THE PARTICIPANT’S BENEFICIARY.

 

5

--------------------------------------------------------------------------------


 


(B)           DISTRIBUTION UPON CHANGE IN CONTROL.  NOTWITHSTANDING
SECTION 4.1(B) ABOVE, IN THE EVENT OF A CHANGE IN CONTROL BEFORE FULL
DISTRIBUTION OF A PARTICIPANT’S DEFERRAL ACCOUNT, THE REMAINING BALANCE SHALL BE
DISTRIBUTED IN A LUMP SUM PAYMENT TO THE PARTICIPANT WITHIN THIRTY (30) DAYS
AFTER THE DATE OF SUCH CHANGE IN CONTROL.


 


(C)           SPECIAL RULE FOR SPECIFIED EMPLOYEES.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS ARTICLE IV, IN THE CASE OF A PARTICIPANT WHO IS
CONSIDERED A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A OF THE CODE
AND THE REGULATIONS PROMULGATED THEREUNDER, PAYMENT FROM THE PARTICIPANT’S
DEFERRAL ACCOUNT SHALL NOT OCCUR UNTIL AT LEAST SIX (6) MONTHS AFTER THE
PARTICIPANT’S SEPARATION FROM SERVICE.  ANY DISTRIBUTION THAT WOULD OTHERWISE
HAVE BEEN MADE IN THE FIRST SIX (6) MONTHS OF THE PARTICIPANT’S SEPARATION FROM
SERVICE BUT FOR THE PROVISIONS OF THE PRECEDING SENTENCE SHALL BE MADE IN THE
SEVENTH MONTH AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE.


 


4.3          WITHDRAWALS FOR UNFORESEEABLE EMERGENCY.  A PARTICIPANT MAY
WITHDRAW ALL OR ANY PORTION OF HIS DEFERRAL ACCOUNT BALANCE FOR AN UNFORESEEABLE
EMERGENCY AS DEFINED BELOW.  THE AMOUNTS DISTRIBUTED WITH RESPECT TO AN
UNFORESEEABLE EMERGENCY MAY NOT EXCEED THE AMOUNTS NECESSARY TO SATISFY SUCH
UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES REASONABLY
ANTICIPATED AS A RESULT OF THE DISTRIBUTION, AFTER TAKING INTO ACCOUNT THE
EXTENT TO WHICH SUCH HARDSHIP IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR
COMPENSATION BY INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE PARTICIPANT’S
ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE
SEVERE FINANCIAL HARDSHIP).  “UNFORESEEABLE EMERGENCY” MEANS FOR THIS PURPOSE A
SEVERE FINANCIAL HARDSHIP TO A PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT
OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS DEFINED IN CODE
SECTION 152(A), WITHOUT REGARD TO SECTIONS 152(B)(1), (B)(2) AND
(D)(1)(B) THEREOF) OF THE PARTICIPANT, LOSS OF THE PARTICIPANT’S PROPERTY DUE TO
CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING
AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT.


 

Notwithstanding Section 3.1, if the Employer approves a distribution under this
Section, the Participant’s deferrals under the Plan shall cease.  The
Participant will be allowed to enroll if eligible at the beginning of the next
enrollment period following six (6) months after the date of distribution
pursuant to this Section 4.3.

 


4.4          EFFECT OF TAXATION.  IF THE INTERNAL REVENUE SERVICE OR A COURT OF
COMPETENT JURISDICTION DETERMINES THAT PLAN BENEFITS ARE INCLUDIBLE FOR FEDERAL
INCOME TAX PURPOSES IN THE GROSS INCOME OF A PARTICIPANT PRIOR TO ACTUAL RECEIPT
OF THE BENEFITS, THE EMPLOYER MAY IMMEDIATELY DISTRIBUTE TO THE PARTICIPANT, THE
BENEFITS FOUND TO BE SO INCLUDIBLE, TO THE EXTENT PERMITTED UNDER CODE
SECTION 409A.


 


ARTICLE V

ADMINISTRATION


 


5.1          GENERAL ADMINISTRATION.  THE EMPLOYER SHALL BE RESPONSIBLE FOR THE
OPERATION AND ADMINISTRATION OF THE PLAN AND FOR CARRYING OUT THE PROVISIONS
HEREOF.  THE EMPLOYER SHALL HAVE THE FULL AUTHORITY AND DISCRETION TO MAKE,
AMEND, INTERPRET, AND ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE
ADMINISTRATION OF THIS PLAN AND DECIDE OR RESOLVE ANY AND ALL QUESTIONS,

 

6

--------------------------------------------------------------------------------


 


INCLUDING INTERPRETATIONS OF THIS PLAN, AS MAY ARISE IN CONNECTION WITH THIS
PLAN.  ANY SUCH ACTION TAKEN BY THE EMPLOYER SHALL BE FINAL AND CONCLUSIVE ON
ANY PARTY.  TO THE EXTENT THE EMPLOYER HAS BEEN GRANTED DISCRETIONARY AUTHORITY
UNDER THE PLAN, THE EMPLOYER’S PRIOR EXERCISE OF SUCH AUTHORITY SHALL NOT
OBLIGATE IT TO EXERCISE ITS AUTHORITY IN A LIKE FASHION THEREAFTER.  THE
EMPLOYER SHALL BE ENTITLED TO RELY CONCLUSIVELY UPON ALL TABLES, VALUATIONS,
CERTIFICATES, OPINIONS AND REPORTS FURNISHED BY ANY ACTUARY, ACCOUNTANT,
CONTROLLER, COUNSEL OR OTHER PERSON EMPLOYED OR ENGAGED BY THE EMPLOYER WITH
RESPECT TO THE PLAN.  THE EMPLOYER MAY, FROM TIME TO TIME, EMPLOY AGENTS AND
DELEGATE(S) TO SUCH AGENTS, INCLUDING EMPLOYEES OF THE EMPLOYER, SUCH
ADMINISTRATIVE DUTIES AS IT SEES FIT.


 


5.2          CLAIMS FOR BENEFITS.


 


(A)           FILING A CLAIM.  A PARTICIPANT OR HIS AUTHORIZED REPRESENTATIVE
MAY FILE A CLAIM FOR BENEFITS UNDER THE PLAN.  ANY CLAIM MUST BE IN WRITING AND
SUBMITTED TO THE EMPLOYER AT SUCH ADDRESS AS MAY BE SPECIFIED FROM TIME TO
TIME.  CLAIMANTS WILL BE NOTIFIED IN WRITING OF APPROVED CLAIMS, WHICH WILL BE
PROCESSED AS CLAIMED.  A CLAIM IS CONSIDERED APPROVED ONLY IF ITS APPROVAL IS
COMMUNICATED IN WRITING TO A CLAIMANT.


 


(B)           DENIAL OF CLAIM.  IN THE CASE OF THE DENIAL OF A CLAIM RESPECTING
BENEFITS PAID OR PAYABLE WITH RESPECT TO A PARTICIPANT, A WRITTEN NOTICE WILL BE
FURNISHED TO THE CLAIMANT WITHIN 90 DAYS OF THE DATE ON WHICH THE CLAIM IS
RECEIVED BY THE EMPLOYER.  IF SPECIAL CIRCUMSTANCES (SUCH AS FOR A HEARING)
REQUIRE A LONGER PERIOD, THE CLAIMANT WILL BE NOTIFIED IN WRITING, PRIOR TO THE
EXPIRATION OF THE 90-DAY PERIOD, OF THE REASONS FOR AN EXTENSION OF TIME;
PROVIDED, HOWEVER, THAT NO EXTENSIONS WILL BE PERMITTED BEYOND 90 DAYS AFTER THE
EXPIRATION OF THE INITIAL 90-DAY PERIOD.


 


(C)           REASONS FOR DENIAL.  A DENIAL OR PARTIAL DENIAL OF A CLAIM WILL BE
DATED AND SIGNED BY THE EMPLOYER AND WILL CLEARLY SET FORTH:


 

(I)            THE SPECIFIC REASON OR REASONS FOR THE DENIAL;

 

(II)           SPECIFIC REFERENCE TO PERTINENT PLAN PROVISIONS ON WHICH THE
DENIAL IS BASED;

 

(III)          A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY
FOR THE CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR
INFORMATION IS NECESSARY; AND

 

(IV)          AN EXPLANATION OF THE PROCEDURE FOR REVIEW OF THE DENIED OR
PARTIALLY DENIED CLAIM SET FORTH BELOW, INCLUDING THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.

 


(D)           REVIEW OF DENIAL.  UPON DENIAL OF A CLAIM, IN WHOLE OR IN PART, A
CLAIMANT OR HIS DULY AUTHORIZED REPRESENTATIVE WILL HAVE THE RIGHT TO SUBMIT A
WRITTEN REQUEST TO THE EMPLOYER FOR A FULL AND FAIR REVIEW OF THE DENIED CLAIM
BY FILING A WRITTEN NOTICE OF APPEAL WITH THE EMPLOYER WITHIN 60 DAYS OF THE
RECEIPT BY THE CLAIMANT OF WRITTEN NOTICE OF THE DENIAL OF THE CLAIM.  A
CLAIMANT OR THE CLAIMANT’S AUTHORIZED REPRESENTATIVE WILL HAVE, UPON REQUEST AND
FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS, AND
OTHER INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS AND MAY SUBMIT
ISSUES AND COMMENTS IN WRITING, EXCEPT FOR

 

7

--------------------------------------------------------------------------------


 


PRIVILEGED OR CONFIDENTIAL DOCUMENTATION.  THE REVIEW WILL TAKE INTO THE ACCOUNT
ALL COMMENTS, DOCUMENTS, RECORDS, AND OTHER INFORMATION SUBMITTED BY THE
CLAIMANT RELATING TO THE CLAIM, WITHOUT REGARD TO WHETHER SUCH INFORMATION WAS
SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT DETERMINATION.


 

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it.  If the claimant does file a request for review, his request
must include a description of the issues and evidence he deems relevant. 
Failure to raise issues or present evidence on review will preclude those issues
or evidence from being presented in any subsequent proceeding or judicial review
of the claim.

 


(E)           DECISION UPON REVIEW.  THE EMPLOYER WILL PROVIDE A PROMPT WRITTEN
DECISION ON REVIEW.  IF THE CLAIM IS DENIED ON REVIEW, THE DECISION SHALL SET
FORTH:


 

(I)            THE SPECIFIC REASON OR REASONS FOR THE ADVERSE DETERMINATION;

 

(II)           SPECIFIC REFERENCE TO PERTINENT PLAN PROVISIONS ON WHICH THE
ADVERSE DETERMINATION IS BASED;

 

(III)          A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON
REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS,
RECORDS, AND OTHER INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS;
AND

 

(IV)          A STATEMENT DESCRIBING ANY VOLUNTARY APPEAL PROCEDURES OFFERED BY
THE PLAN AND THE CLAIMANT’S RIGHT TO OBTAIN THE INFORMATION ABOUT SUCH
PROCEDURES, AS WELL AS A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL
ACTION UNDER ERISA SECTION 502(A).

 

A decision will be rendered no more than 60 days after the Employer’s receipt of
the request for review, except that such period may be extended for an
additional 60 days if the Employer determines that special circumstances (such
as for a hearing) require such extension.  If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

 


(F)            FINALITY OF DETERMINATIONS; EXHAUSTION OF REMEDIES.  TO THE
EXTENT PERMITTED BY LAW, DECISIONS REACHED UNDER THE CLAIMS PROCEDURES SET FORTH
IN THIS SECTION SHALL BE FINAL AND BINDING ON ALL PARTIES.  NO LEGAL ACTION FOR
BENEFITS UNDER THE PLAN SHALL BE BROUGHT UNLESS AND UNTIL THE CLAIMANT HAS
EXHAUSTED HIS REMEDIES UNDER THIS SECTION.  IN ANY SUCH LEGAL ACTION, THE
CLAIMANT MAY ONLY PRESENT EVIDENCE AND THEORIES WHICH THE CLAIMANT PRESENTED
DURING THE CLAIMS PROCEDURE.  ANY CLAIMS WHICH THE CLAIMANT DOES NOT IN GOOD
FAITH PURSUE THROUGH THE REVIEW STAGE OF THE PROCEDURE SHALL BE TREATED AS
HAVING BEEN IRREVOCABLY WAIVED.  JUDICIAL REVIEW OF A CLAIMANT’S DENIED CLAIM
SHALL BE LIMITED TO A DETERMINATION OF WHETHER THE DENIAL WAS AN ABUSE OF
DISCRETION BASED ON THE EVIDENCE AND THEORIES THE CLAIMANT PRESENTED DURING THE
CLAIMS PROCEDURE.  ANY SUIT OR LEGAL ACTION INITIATED BY A CLAIMANT UNDER THE
PLAN MUST BE BROUGHT BY THE CLAIMANT NO LATER THAN ONE YEAR FOLLOWING A FINAL
DECISION ON THE CLAIM FOR BENEFITS BY THE EMPLOYER.  THE ONE-YEAR LIMITATION ON
SUITS FOR BENEFITS WILL APPLY IN ANY FORUM WHERE A CLAIMANT INITIATES SUCH SUIT
OR LEGAL ACTION.

 

8

--------------------------------------------------------------------------------


 


ARTICLE VI

AMENDMENT, ADOPTION AND TERMINATION


 


6.1          AMENDMENT OR TERMINATION.  THE EMPLOYER RESERVES THE RIGHT TO AMEND
OR TERMINATE THE PLAN WHEN, IN THE SOLE DISCRETION OF THE EMPLOYER, SUCH
AMENDMENT OR TERMINATION IS ADVISABLE, PURSUANT TO A RESOLUTION OR OTHER ACTION
TAKEN BY THE EMPLOYER.


 

Any amendment or termination of the Plan will not affect the entitlement of any
Participant or the Beneficiary of a Participant who Terminates Employment or
incurs a Change in Status before the amendment or termination.  All benefits to
which any Participant or Beneficiary may be entitled shall be determined under
the Plan as in effect at the time the Participant Terminates Employment or
incurs a Change in Status and shall not be affected by any subsequent change in
the provisions of the Plan.  Participants and Beneficiaries will be given notice
prior to the discontinuance of the Plan or reduction of any benefits provided by
the Plan.

 


6.2          EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT OR TERMINATION OF
THE PLAN SHALL ADVERSELY AFFECT THE RIGHTS OF ANY PARTICIPANT TO AMOUNTS
CREDITED TO HIS DEFERRAL ACCOUNT AS OF THE EFFECTIVE DATE OF SUCH AMENDMENT OR
TERMINATION.  UPON TERMINATION OF THE PLAN, DISTRIBUTION OF BALANCES IN DEFERRAL
ACCOUNTS SHALL BE MADE TO PARTICIPANTS AND BENEFICIARIES IN THE MANNER AND AT
THE TIME DESCRIBED IN ARTICLE IV, UNLESS THE EMPLOYER PROVIDED THAT ACCELERATED
PAYMENTS SHALL BE MADE TO THE EXTENT PERMITTED BY CODE SECTION 409A AND THE
REGULATIONS PROMULGATED THEREUNDER.  UPON TERMINATION OF THE PLAN, NO FURTHER
DEFERRALS OF ELIGIBLE INCOME SHALL BE PERMITTED AFTER THE END OF THE PLAN YEAR
IN WHICH THE EMPLOYER ACTS TO TERMINATE THE PLAN; HOWEVER, EARNINGS, GAINS AND
LOSSES SHALL CONTINUE TO BE CREDITED TO DEFERRAL ACCOUNTS IN ACCORDANCE WITH
ARTICLE III UNTIL THE DEFERRAL ACCOUNTS ARE FULLY DISTRIBUTED.


 


6.3          ADOPTION BY OTHER EMPLOYER.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, WITH THE CONSENT OF THE EMPLOYER, ANY OTHER CORPORATION OR ENTITY, MAY
ADOPT THIS PLAN AS A PARTICIPATING EMPLOYER BY A PROPERLY EXECUTED DOCUMENT,
CONSISTENT WITH THAT INTENT.


 


ARTICLE VII


 


GENERAL PROVISIONS


 


7.1          RIGHTS UNSECURED.  THE RIGHT OF A PARTICIPANT OR HIS BENEFICIARY TO
RECEIVE A DISTRIBUTION HEREUNDER SHALL BE AN UNSECURED CLAIM AGAINST THE GENERAL
ASSETS OF THE EMPLOYER, AND NEITHER THE PARTICIPANT NOR HIS BENEFICIARY SHALL
HAVE ANY RIGHTS IN OR AGAINST ANY AMOUNT CREDITED TO ANY DEFERRAL ACCOUNT OR ANY
OTHER ASSETS OF THE EMPLOYER.  THE PLAN AT ALL TIMES SHALL BE CONSIDERED
ENTIRELY UNFUNDED FOR TAX PURPOSES.  ANY FUNDS SET ASIDE BY THE EMPLOYER FOR THE
PURPOSE OF MEETING ITS OBLIGATIONS UNDER THE PLAN, INCLUDING ANY AMOUNTS HELD BY
A TRUSTEE, SHALL CONTINUE FOR ALL PURPOSES TO BE PART OF THE GENERAL ASSETS OF
THE EMPLOYER AND SHALL BE AVAILABLE TO ITS GENERAL CREDITORS IN THE EVENT OF THE
EMPLOYER’S BANKRUPTCY OR INSOLVENCY.  THE EMPLOYER’S OBLIGATION UNDER THIS PLAN
SHALL BE THAT OF AN UNFUNDED AND UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.

 

9

--------------------------------------------------------------------------------


 


7.2          NO GUARANTEE OF BENEFITS.  NOTHING CONTAINED IN THE PLAN SHALL
CONSTITUTE A GUARANTEE BY THE EMPLOYER OR ANY OTHER PERSON OR ENTITY THAT THE
ASSETS OF THE EMPLOYER WILL BE SUFFICIENT TO PAY ANY BENEFITS HEREUNDER.


 


7.3          NO ENLARGEMENT OF RIGHTS.  NO PARTICIPANT OR BENEFICIARY SHALL HAVE
ANY RIGHT TO RECEIVE A DISTRIBUTION UNDER THE PLAN EXCEPT IN ACCORDANCE WITH THE
TERMS OF THE PLAN.  ESTABLISHMENT OF THE PLAN SHALL NOT BE CONSTRUED TO GIVE ANY
PARTICIPANT THE RIGHT TO CONTINUE TO BE EMPLOYED BY OR PROVIDE SERVICES TO THE
EMPLOYER.


 


7.4          TRANSFERABILITY.  NO INTEREST OF ANY PERSON IN, OR RIGHT TO RECEIVE
A DISTRIBUTION UNDER, THE PLAN SHALL BE SUBJECT IN ANY MANNER TO SALE, TRANSFER,
ASSIGNMENT, PLEDGE, ATTACHMENT, GARNISHMENT, OR OTHER ALIENATION OR ENCUMBRANCE
OF ANY KIND; NOR MAY SUCH INTEREST OR RIGHT TO RECEIVE A DISTRIBUTION BE TAKEN,
EITHER VOLUNTARILY OR INVOLUNTARILY FOR THE SATISFACTION OF THE DEBTS OF, OR
OTHER OBLIGATIONS OR CLAIMS AGAINST, SUCH PERSON.


 


7.5          APPLICABLE LAW.  TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, THE
PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW HAMPSHIRE.


 


7.6          INCAPACITY OF RECIPIENT.  IF ANY PERSON ENTITLED TO A DISTRIBUTION
UNDER THE PLAN IS DEEMED BY THE EMPLOYER TO BE INCAPABLE OF PERSONALLY RECEIVING
AND GIVING A VALID RECEIPT FOR SUCH PAYMENT, THEN, UNLESS AND UNTIL A CLAIM FOR
SUCH PAYMENT SHALL HAVE BEEN MADE BY A DULY APPOINTED GUARDIAN OR OTHER LEGAL
REPRESENTATIVE OF SUCH PERSON, THE EMPLOYER MAY PROVIDE FOR SUCH PAYMENT OR ANY
PART THEREOF TO BE MADE TO ANY OTHER PERSON OR INSTITUTION THEN CONTRIBUTING
TOWARD OR PROVIDING FOR THE CARE AND MAINTENANCE OF SUCH PERSON.  ANY SUCH
PAYMENT SHALL BE A PAYMENT OF THE DEFERRAL ACCOUNT OF SUCH PERSON AND A COMPLETE
DISCHARGE OF ANY LIABILITY OF THE EMPLOYER AND THE PLAN WITH RESPECT TO THE
PAYMENT.


 


7.7          TAXES.  THE EMPLOYER OR OTHER PAYOR MAY WITHHOLD FROM A BENEFIT
PAYMENT UNDER THE PLAN OR A PARTICIPANT’S WAGES ANY FEDERAL, STATE, OR LOCAL
TAXES REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO A PAYMENT OR ACCRUAL UNDER
THE PLAN, AND SHALL REPORT SUCH PAYMENTS AND OTHER PLAN-RELATED INFORMATION TO
THE APPROPRIATE GOVERNMENTAL AGENCIES AS REQUIRED UNDER APPLICABLE LAWS.


 


7.8          CORPORATE SUCCESSORS.  THE PLAN AND THE OBLIGATIONS OF THE EMPLOYER
UNDER THE PLAN SHALL BECOME THE RESPONSIBILITY OF ANY SUCCESSOR TO THE EMPLOYER
BY REASON OF A TRANSFER OR SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE
EMPLOYER OR BY THE MERGER OR CONSOLIDATION OF THE EMPLOYER INTO OR WITH ANY
OTHER CORPORATION OR OTHER ENTITY.


 


7.9          UNCLAIMED BENEFITS.  EACH PARTICIPANT SHALL KEEP THE EMPLOYER
INFORMED OF HIS CURRENT ADDRESS AND THE CURRENT ADDRESS OF HIS DESIGNATED
BENEFICIARY.  THE EMPLOYER SHALL NOT BE OBLIGATED TO SEARCH FOR THE WHEREABOUTS
OF ANY PERSON IF THE LOCATION OF A PERSON IS NOT MADE KNOWN TO THE EMPLOYER.


 


7.10        SEVERABILITY.  IN THE EVENT ANY PROVISION OF THE PLAN SHALL BE HELD
TO BE INVALID OR ILLEGAL FOR ANY REASON, ANY ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS OF THE PLAN, BUT THE PLAN SHALL BE CONSTRUED AND
ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED.

 

10

--------------------------------------------------------------------------------


 


7.11        INTEGRATION.  THIS PLAN SUPERSEDES ALL PREVIOUS AGREEMENTS BETWEEN
ELIGIBLE EMPLOYEES AND THE EMPLOYER AND CONTAINS THE ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER.  THIS
AGREEMENT CANNOT BE AMENDED, MODIFIED OR SUPPLEMENTED IN ANY RESPECT EXCEPT BY A
SUBSEQUENT WRITTEN AGREEMENT ENTERED INTO BY THE PARTIES PURSUANT TO SECTION 6.1
OF THE PLAN.


 


7.12        WORDS AND HEADINGS.  WORDS IN THE MASCULINE GENDER SHALL INCLUDE THE
FEMININE AND THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE VERSA, UNLESS
QUALIFIED BY THE CONTEXT.  ANY HEADINGS USED HEREIN ARE INCLUDED FOR EASE OF
REFERENCE ONLY, AND ARE NOT TO BE CONSTRUED SO AS TO ALTER THE TERMS HEREOF.


 


7.13        DOMESTIC RELATIONS ORDERS.  NOTWITHSTANDING SECTION 7.4, ALL OR A
PORTION OF A PARTICIPANT’S DEFERRAL ACCOUNT MAY BE PAID TO ANOTHER PERSON AS
SPECIFIED IN A DOMESTIC RELATIONS ORDER THAT THE EMPLOYER DETERMINES IS
QUALIFIED (A “QUALIFIED DOMESTIC RELATIONS ORDER”).  FOR THIS PURPOSE, A
QUALIFIED DOMESTIC RELATIONS ORDER MEANS A JUDGMENT, DECREE, OR ORDER (INCLUDING
THE APPROVAL OF A SETTLEMENT AGREEMENT) WHICH IS:


 


(A)           ISSUED PURSUANT TO A STATE’S DOMESTIC RELATIONS LAW;


 


(B)           RELATES TO THE PROVISION OF CHILD SUPPORT, ALIMONY PAYMENTS OR
MARITAL PROPERTY RIGHTS TO A SPOUSE, FORMER SPOUSE, CHILD OR OTHER DEPENDENT OF
THE PARTICIPANT;


 


(C)           CREATES OR RECOGNIZES THE RIGHT OF A SPOUSE, FORMER SPOUSE, CHILD
OR OTHER DEPENDENT OF THE PARTICIPANT TO RECEIVE ALL OR A PORTION OF THE
PARTICIPANT’S BENEFITS UNDER THE PLAN;


 


(D)           PROVIDES FOR PAYMENT IN AN IMMEDIATE LUMP SUM AS SOON AS
PRACTICABLE AFTER THE EMPLOYER DETERMINES THAT A QUALIFIED DOMESTIC RELATIONS
ORDER EXISTS; AND


 


(E)           MEETS SUCH OTHER REQUIREMENTS ESTABLISHED BY THE EMPLOYER.


 

The Employer shall determine whether any document received by it is a Qualified
Domestic Relations Order.  In malting this determination, the Employer may
consider the rules applicable to “domestic relations orders” under Code
Section 414(p) and ERISA Section 206(d), and such other rules and procedures, as
it deems relevant.  If an order is determined to be a Qualified Domestic
Relations Order, the amount to which the other person is entitled under the
Order shall be paid in a single lump-sum payment as soon as practicable after
such determination.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has caused this Ezenia! Inc. Deferred
Compensation Plan to be executed on the date first set forth above.

 

 

EZENIA! INC.

 

 

 

 

 

By:

/s/ Khoa D. Nguyen

 

 

 

 

Its:

Chief Executive Office

 

 

(Duly Authorized Officer)

 

12

--------------------------------------------------------------------------------